Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Status of the instant application:
Claims 1-11 are pending claims.

Priority
3.	This application is a continuation of application No. 16866386, filed 05/04/2020 is a continuation in part of PCT/JP2019/012577 , filed 03/25/2019 claims foreign priority to 2018-058194 , filed 03/26/2018 Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 03/26/2018.

Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claim 1 and 2.  

Nakamura et al. (US Pub. No. 2013/0068930 A1) provides an A/D converter including an input terminal, a reference signal line for supplying a reference signal which changes temporally, a comparator, a correction 

UN et al. (US Pub. No: 2009/0144831 A1) a digital sound recording device includes a microphone, an A/D converter, a storage unit, a D/A converter, a voice output unit, an input button/switch, an I/O unit, a controller, a display unit, a data communication unit, and a processor. The microphone converts sound into an electrical signal. The A/D converter converts the electrical signal into digital sound data. The storage unit stores the converted digital sound data. The D/A converter converts the stored digital sound data into an analog signal. The voice output unit converts the analog signal into sound. The input button/switch is operated by a user. The I/O unit converts the operation of the button or switch into an electrical signal. The controller controls the screen of an LCD and the like. The display unit is controlled by the controller and displays images, letters, and the like. The data communication unit performs data communication with an external computer. 

Im et al. (US 2007/0036049 A1) provides the external input signal is an analog audio/video signal inputted to the external signal processor through the tuner, the analog audio/video signal is converted to digital data by the audio/video A/D converter of the external signal processor, and the digital data is transmitted to the recording/reproducing signal processor. The recording/reproducing signal processor encodes the digital data to obtain MPEG2 data, and transmits the MPEG2 data to the first deck through an Advanced Technology Attachment Packet Interface (ATAPI) so that the MPEG2 data obtained by processing the external input signal is recorded on the optical disc by the first deck.

Yoo et al. (US 2007/0106424 A1) provide a record media written with a data structure used in recognizing specific users in hardware such as a robot, etc., a method for recognizing a user by using a data structure written in the record media, and a user identification database access method for the user identification software component application programming interface (API) and an error handling method in the user identification software component API. Among the user identification elements, in particular, the present invention relates to a method for building a database of image data for the user's clothes, 

Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… Step Sa 0 of preparing a public-secret key pair; Step Sal of inputting an analog signal obtained by a sensor into the A/D converter, while the A/D converter generates whole digital data consisting of signal data and noise data that are determined according to S/N ratio of the data recording device, wherein the signal data consists of higher-order bits that are effectively used as significant data, and the noise data consists of lower-order bits that are disregarded, the higher-order bits are stored in a signal area in the data recording device and the lower-order bits are stored in a noise area in the data recording device, the noise area being a data region regarded as noise and unused, Step Sa2 of computing a hash value using a hash function for only the signal data of the whole digital data or for the whole digital data except the hash value; Step Sa3 of encrypting the hash value with a secret key of the public-secret key pair; and Step Sa4 of writing the encrypted hash value into the noise area where the noise data is recorded, while the digital data including the encrypted hash value generated by performing the first method is transmitted to the user device, and wherein the second method comprises: 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1  and 2. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.
8.	 The dependent claims 2-11, which are dependent on the above independent claims being further limiting to the independent claims 1 and 2 definite and enabled by the specification are also allowed.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






A.G.
August 13, 2021
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434